DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Manahan et al. (US Publication 2010/0284150). 
In re Claim 11, Manahan discloses a set of fire shields for a variable frequency drive 110, comprising: a front shield (cover); a rear shield 102; and an intake baffle 120, wherein the front shield, the rear shield and the intake baffle are configured to mate with a variable frequency drive 110 (paragraph 0022) and are fire resistant (NEMA 7 enclosure, paragraph 0021).
In re Claims 12 and 13, Manahan further discloses wherein the front shield, rear shield and intake baffle 120 is comprised of metal. Manahan, paragraph 0021.
In re Claim 14, Manahan discloses wherein the front shield (cover) and rear shield 102 are configured to be mounted together upon assembly. 
In re Claim 15, Manahan discloses a NEMA 7 enclosure (paragraph 0021) capable of being configured to be UL 2043 compliant. 
In re Claim 16, Manahan discloses wherein the intake baffle 120/130 connects to the front shield and the rear shield. 
In re Claim 17, Manahan discloses wherein the front shield (cover), the rear shield 102 and the intake baffle 120 or 130 are configured to be assembled as an empty shell to enclose the variable frequency drive 110 upon insertion therein.
In re Claim 18, Manahan discloses wherein the front shield (cover), the rear shield 102 and the intake baffle 120 or 130 are configured to be assembled as an enclosure for the variable frequency drive upon assembly.
In re Claim 19, Manahan discloses wherein the intake baffle 120 is configured to include an internal duct portion 150 to allow cooling air flow but to deter flame progression.
In re Claim 20, Manahan discloses wherein the intake baffle 120 is a metal grill 150.  Manahan, paragraph 0032. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LSIS H100 Series Brochure (published October 2017) (hereinafter H100 Brochure) in view of Manahan et al. (US Publication 2010/0284150). 
	In re Claim 1, H100 Brochure discloses an enclosed variable frequency drive comprising: a variable frequency drive (“drive” as shown throughout disclosure and specifically pages 58-75) having a 3D shape and upwardly directed air flow vents (see vents shown throughout but specifically pages 2, 58-75).  H100 does not explicitly disclose an enclosure for the drive. However, providing such is common in the art. For example, Manahan discloses an enclosure 102 configured to conform to the shape of internal electronics 110 mounted therein, wherein the enclosure is a fire shield (paragraph 0021) having mating air flow vents 150, 160 to those of the electronics mounted therein (paragraph 0024).  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an enclosure like that disclosed in Manahan with the variable frequency drive as otherwise disclosed in the H100 Brochure to further protect the drive from the environment (i.e. to allow the drive to function in extreme environments).  Manahan does suggest that the electronics mounted therein may be a variable frequency drive.  Manahan, paragraph 0022.  
	In re Claim 2, Manahan further discloses wherein the fire shield is comprised of metal. Manahan, paragraph 0021.
	In re Claim 3, Manahan discloses wherein the enclosure includes a front portion (cover) and a rear portion 102 mating with the front portion. 
	In re Claim 4, H100 Brochure discloses an intake baffle (conduit) disposed at a bottom portion of the drive. See pp. 58-75. 
	In re Claim 5, H100 Brochure does not explicitly disclose the material of the housing of the drive. However, the office takes official notice of facts outside the record that providing a polymer or plastic housing for a variable frequency drive was known before the effective filing date of the application and would have been obvious to a person having ordinary skill in the art of electronics at that time to have used a polymer to fabricate some or all the housing.  The benefits of using a polymer for an electrical apparatus housing are well known. 
	In re Claim 6, Manahan discloses a NEMA 7 enclosure (paragraph 0021) capable of being configured to be UL 2043 compliant. 
	In re Claim 7, H100 Brochure as modified by Manahan discloses wherein the intake baffle (conduit) as disclosed in H100 Brochure and as modified and mounted into enclosure 102 in Manahan further provides an internal duct 120 to allow cooling air flow but to deter flame progression. Manahan, paragraph 0023-0025. 
	In re Claim 8, H100 Brochure as modified by Manahan discloses wherein the intake baffle (conduit as disclosed in H100 Brochure) as incorporated into the NEMA 7 enclosure of Manahan is capable of being UL 2043 compliant. 
	In re Claim 9, Manahan discloses wherein the front portion (cover) connects to the rear portion 102 of the fire shield upon assembly. 
	In re Claim 10, H100 Brochure as modified by Manahan discloses wherein the intake baffle (conduit in H100 Brochure) would connect to the rear portion 102 of the fire shield assembly as disclosed in Manahan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841